DETAILED ACTION

Status of Claims


Claims 1-9 and 21-24 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 7/13/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/21 has been entered.
 

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Applicant:  Firstly, Examiner asserts that claims 1-9 relate to "a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of detecting and mitigating fraudulent attempts to access an account resource." OA at pg. 11. Applicant respectfully submits the Examiner's position is clearly at odds with the MPEP § 2106.04(a)(2). MPEP § 2106.04(a)(2) clearly states "this grouping [of certain methods of organizing human activity] is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3)." Examiner asserts that "Claim 1 is directed to the abstract idea of detecting and mitigating fraudulent attempts to access an account resource, which is a fundamental economic practice under the category of certain method of organizing human activity- which includes risk mitigation." OA at pg. 4. In Examiner's telling, essentially any machine learning-based computer security algorithm is ineligible for patent protection. This, however, is not the law. Under the MPEP, the pending claims are not abstract ideas. The pending claims are very similar to the method of training a neural network listed in MPEP § 2106.04(a)(1) as an example of a claim that does not recite an abstract idea. Here, claim 1 recites "receiving request information about a plurality of previous requests" and using such information to iteratively train a fraud detection model. This training includes "generating... embedding values" which are "vector[s] that represent[] a particular sender account or a particular recipient account within the fraud detection model" and then "training...the fraud detection model using indications that ones of the plurality of previous requests were fraudulent." Moreover, during the interview of June 22, 2021, Examiner stated that incorporating the following aspects discussed in paragraphs [0044]-[0045] would move the case forward: 
A recitation of the use of one-hot encoding Claim 1 now recites "receiving request information about a plurality of previous requests, wherein the request information is recorded using one-hot encoding." 
Reciting that the training was performed in "nested for loops." Claim 1 now recites "for a number of iterative training epochs:" and "for each of the plurality of previous requests." 
A recitation that the generation of the embedding value includes using a normalization, which as noted in the specification "and g can be an activation function tanh or other normalization function to rescale output value for prevention of embedding value explosion." Application at [0044]. o Claim 1 now recites "sequentially generating, for the fraud detection model using a normalization function, embedding values corresponding to both the sender account and the recipient account associated with that previous request." 


Examiner:   The claim is still merely applying machine learning to the abstract idea at a high level of generality.  Even basic aspects for training a machine learning model that include an input, hidden layer and output are all not present in the claim language.  The addition of one-hot encoding, while helpful, is not enough to overcome the 101, let alone the normalization function which still does not tie back into the training model with regard to “rescaling output”.  Additional detail was discussed to advance the discussion on 8/2/21, however did not materialize into agreeable language to overcome the 101 due to time constraints.  Applicant is welcome to contact Examiner by telephone to advance the discussion per the latest interview.  


Applicant's arguments filed regarding election by original presentation will be reconsidered for possible rejoinder at the time of allowance. 



Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/11/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Specification

The amendments submitted on 12/16/20 are being considered by the Examiner, however the applicant should submit a version of the entire specification with the amended changes incorporated (substitute).  

No Prior Art rejection

Claims 1-9 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:  “wherein the embedding value corresponding to the recipient account associated with that previous request is generated using the embedding value corresponding to the sender account associated with that previous request”.

The closest prior art of record includes:

Hansen (US 20130117646) provides a system and method for delivering and activating a virtual gift card.

Chari (US 20170140382) provides a method for identifying fraudulent transactions by predicting a probability that an edge exists between two account vertices in a transaction payment relationship graph of transaction data corresponding to a plurality of transactions. 

Bruss (US 20200226460) provides a method to provide neural embeddings of transaction data in order to learn a low-dimensional dense representation for each entity in a network graph of transactions.

		
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


sending, from a computer system to a first recipient account, a first message containing a first link to a first electronic resource of a plurality of electronic resources, wherein the first electronic resource is associated with a first sender account of the computer system; receiving, at a computer system, a request to access the first electronic resource via the first link; and before granting the request to access the first electronic resource, evaluating the request to access the first electronic resource using a fraud detection model generated, using machine learning, by: receiving request information about a plurality of previous requests, wherein the request information is recorded using one-hot encoding, wherein each of the plurality of previous requests (a) is a request to access one of the plurality of electronic resources and (b) is associated with a respective sender account of the computer system and a respective recipient account; for a number of iterative training epochs: for each of the plurality of previous requests, sequentially generating, for the fraud detection model using a normalizing function, embedding values corresponding to both the sender account and the recipient account associated with that previous request, wherein the embedding value corresponding to the recipient account associated with that previous request is generated using the embedding 



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of detecting and mitigating fraudulent attempts to access an account resource.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract computer system, machine learning and one-hot encoding in Claim 1 are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  A brief description of each follows:	

Zheng (NPL) discusses a joint embedding approach for fraud detection using a joint bi-partite graph.

Wang (NPL) discusses a fraud detection method which embeds all users nodes into a latent space.

Bhaskar (US 20200293878) provides for efficient handling of categorical variables in machine learning models to maintain correlative information of the categorical variables while limiting or eliminating excessive computing resources required to analyze that correlative information within a machine-learning model, and detects when a number of similar categorical variable values are indicative of fraud.

Abdelhamid (US 20180032587) provides for incremental frequent subgraph mining on dynamic graphs using embeddings.

Jastrebski (US 20100169137) provides systems and methods to analyze data using a graph to identify fraudulent activity.

Gupta (US 20180060927) provides a method for initiating a similar transaction to one previously initiated by a user is disclosed.

Banerjee (US 20180196694) provides processing transactions using graph-oriented data structures generated based on cross-channel multi-user transaction and/or interaction data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695